Case 3:19-cv-00264-DJH-RSE Document 28 Filed 08/25/20 Page 1 of 8 PageID #: 258




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  NORMAN QUARTERMOUSE,                                                                    Plaintiff,

  v.                                                      Civil Action No. 3:19-cv-264-DJH-RSE

  BULLITT COUNTY FISCAL COURT and
  ANGELA GREENUP,                                                                      Defendants.

                                             * * * * *

                          MEMORANDUM OPINION AND ORDER

        On April 8, 2018, Bullitt County Animal Control Officer Angela Greenup saw an

 emaciated dog running down Interstate Highway 65. (Docket No. 1, PageID # 3) The dog

 belonged to Norman Quartermouse. (Id.) Greenup applied for and obtained a warrant to search

 Quartermouse’s residence, where she found evidence of violations of animal health and safety

 regulations. (D.N. 14-2, PageID # 177) Following the search, Greenup took possession of several

 of Quartermouse’s animals. (Id., PageID # 177–78) A veterinary examination determined that

 one of the dogs required euthanasia, and Bullitt County facilitated the adoption of others. (Id.)

 Quartermouse filed a complaint pursuant to 42 U.S.C. § 1983 against Greenup and Bullitt County

 Fiscal Court, alleging that Greenup violated his constitutional rights by entering his residence and

 seizing his property without probable cause. (D.N. 1) Quartermouse claims that Bullitt County is

 responsible for Greenup’s actions under a theory of respondeat superior and asserts numerous

 state-law claims for conversion and fraud. (Id.)

        Defendants move for summary judgment. (D.N. 14) Quartermouse argues that summary

 judgment is premature because he has not had enough time to conduct the discovery necessary to

 refute Defendants’ motion. (D.N. 20) Defendants contend that summary judgment is appropriate

 because Quartermouse has failed to state a legally viable claim against Bullitt County and Greenup

                                                    1
Case 3:19-cv-00264-DJH-RSE Document 28 Filed 08/25/20 Page 2 of 8 PageID #: 259




 is shielded by qualified and official immunity. (D.N. 21) After careful consideration, the Court

 finds that the motion for summary judgment is premature and will therefore deny it without

 prejudice.

                                                  I.

        Quartermouse did not respond substantively to any of Defendants’ arguments. Instead, his

 response to the motion for summary judgment attacked the timing of the motion, claiming that

 Defendants sought summary judgment prematurely. (D.N. 20) Federal Rule of Civil Procedure

 56(b) provides that a party may file for summary judgment “at any time.” But “[t]he general rule

 is that summary judgment is improper if the non-movant is not afforded a sufficient opportunity

 for discovery.” Vance ex rel. Hammons v. United States, 90 F.3d 1145, 1148 (6th Cir. 1996)

 (citing White’s Landing Fisheries, Inc. v. Buchholzer, 29 F.3d 229, 231–32 (6th Cir. 1994)). It is

 the non-movant’s responsibility to demonstrate to the Court why further discovery is needed.

 Summers v. Leis, 368 F.3d 881, 887 (6th Cir. 2004). Generally, courts require that the non-movant

 file a Rule 56(d) affidavit, and “in the absence of such a motion or affidavit,” courts “‘will not

 normally address whether there was adequate time for discovery.’” Moore v. Shelby Cty., 718 F.

 App’x 315, 319 (6th Cir. 2017) (quoting Plott v. Gen. Motors Corp., Packard Elec. Div., 71 F.3d

 1190, 1196 (6th Cir. 1995)). “The affidavit must ‘indicate to the district court [the party’s] need

 for discovery, what material facts it hopes to uncover, and why it has not previously discovered

 the information.’” Doe v. City of Memphis, 928 F.3d 481, 490 (6th Cir. 2019). The Court’s

 decision on prematurity is guided by five factors;

        (1) when the [plaintiff] learned of the issue that is the subject of the desired
        discovery; (2) whether the desired discovery would have changed the ruling below;
        (3) how long the discovery period had lasted; (4) whether the [plaintiff] was dilatory
        in its discovery efforts; and (5) whether the [defendant] was responsive to discovery
        requests.



                                                  2
Case 3:19-cv-00264-DJH-RSE Document 28 Filed 08/25/20 Page 3 of 8 PageID #: 260




 Plott, 71 F.3d at 1196–97.

         Here, Quartermouse filed a detailed Rule 56(d) affidavit, and the Court will apply the

 factors set out by the Sixth Circuit in Plott.

                                                  II.

         First, Quartermouse was aware of the subject of the desired discovery starting at, the latest,

 when he filed this lawsuit on April 8, 2019. (See D.N. 1) Plott, 71 F.3d at 1196–97. Quartermouse

 filed his response to the motion for summary judgment and his attorney’s Rule 56(d) affidavit on

 October 14, 2019. (D.N. 20; D.N. 20-1) Although this substantial time period would seem to

 weigh against his request for further discovery, the Rule 56(d) affidavit demonstrates that the

 desired discovery became available only recently. Bullitt County prosecuted a criminal case

 against Quartermouse for cruelty to animals in the second degree, violating an ordinance requiring

 vaccination, and violating an ordinance requiring licensing. (D.N. 27, PageID # 254) As pointed

 out in the response to the motion for summary judgment, it would not have been feasible to depose

 Quartermouse until the criminal case resolved because of his Fifth Amendment right to avoid self-

 incrimination—explaining “why [Quartermouse] ha[d] not previously discovered the

 information.” Doe v. City of Memphis, 938 F.3d at 490. (See D.N. 20-1, PageID # 197) The

 criminal case may have also impacted Quartermouse’s ability to depose Greenup, who is the

 central focus of the Rule 56(d) affidavit. (D.N. 20-1, PageID # 195–96)

         As of February 20, 2020, the criminal case is closed. (See D.N. 27) Quartermouse pleaded

 guilty to failing to vaccinate and license his animals, and the Bullitt County District Court

 dismissed the animal-cruelty charge. (Id.) Quartermouse agreed to pay fines, court costs, and

 fees. (Id.) Because the criminal case prevented Quartermouse from having an “opportunity to

 develop and discover the evidence” he needs to support his claims, “[c]ommon sense dictates” that



                                                   3
Case 3:19-cv-00264-DJH-RSE Document 28 Filed 08/25/20 Page 4 of 8 PageID #: 261




 the Court should defer consideration of Defendants’ motion for summary judgment. Moore v.

 Shelby Cty., 718 F. App’x 315, 320 (6th Cir. 2017). In light of the delay resulting from the

 underlying criminal action, the Court finds that the first Plott factor weighs in favor of finding the

 motion for summary judgment premature. 71 F.3d at 1196–97.

        The second factor—whether the desired discovery could alter the outcome of the motion—

 is often dispositive. See, e.g., Local Union 369, Int’l Bhd. of Elec. Workers v. ADT Sec. Servs.,

 Inc., 393 F. App’x 290, 295 (6th Cir. 2010) (finding no abuse of discretion in grant of summary

 judgment prior to any discovery where requested discovery would not have changed outcome of

 case); see also Shadburne v. Bullitt Cty., No. 3:17-CV-130-DJH-DW, 2018 WL 1522696, at *3

 (W.D. Ky. Mar. 28, 2018) (holding that defendant’s motion for summary judgment was “not

 premature because no amount of discovery would salvage [the plaintiff’s] claim, since the Court’s

 disposition d[id] not turn on a factual determination”). Here, the Rule 56(d) affidavit focuses on

 the need to depose Greenup, both to determine the issue of probable cause and to find evidence of

 policies and practices that could establish Bullitt County’s liability. (D.N. 20-1, PageID # 195–

 96) The affidavit lists with specificity the information Quartermouse seeks to glean from deposing

 Greenup as well as the veterinarian who examined the dog that was eventually euthanized. Cf.

 Ball v. Union Carbide Corp., 385 F.3d 713, 721 (6th Cir. 2004) (upholding district court’s decision

 that summary judgment was not premature because the nonmovant’s “affidavit d[id] not state how

 any discovery would have shed further light” on the dispositive legal issue).

        Upon initial review it appears that Greenup is entitled to qualified immunity. She obtained

 a valid search warrant, which usually establishes probable cause and consequently qualified

 immunity, and therefore discovery would not change the outcome on the § 1983 claims. See Peffer

 v. Stephens, 880 F.3d 256, 263 (6th Cir. 2018), cert. denied, 139 S. Ct. 108 (2018). And the Court



                                                   4
Case 3:19-cv-00264-DJH-RSE Document 28 Filed 08/25/20 Page 5 of 8 PageID #: 262




 should not avoid ruling on qualified immunity if the officer is entitled to it based on the pleadings,

 even prior to discovery. See Siefert v. Hamilton Cty., 951 F.3d 753, 762 (6th Cir. 2020) (holding

 that “some claims [of qualified immunity] must ‘be resolved prior to discovery.’” (quoting

 Pearson v. Callahan, 555 U.S. 223, 231–32 (2009))).

        But a factual issue exists here. The verified complaint alleges that Greenup “made

 numerous false statements of material fact under oath in an affidavit” when she applied for the

 search warrant for Quartermouse’s residence, rendering the warrant invalid. (D.N. 1, PageID # 3)

 If discovery supports that allegation, it could undermine Defendants’ argument that Greenup had

 probable cause to conduct the search at issue, and she would not be entitled to qualified immunity.

 See Butler v. City of Detroit, 936 F.3d 410, 418 (6th Cir. 2019) (“To overcome an officer’s

 entitlement to qualified immunity, a § 1983 plaintiff must make a substantial showing that the

 defendant stated a deliberate falsehood or showed reckless disregard for the truth [when applying

 for a search warrant].” (internal quotations and citation omitted)). Defendants submitted an

 affidavit from Greenup in which she states that she applied for the search warrant in good faith.

 (D.N. 14-2, PageID # 177) And at this stage, without deposition testimony, the allegations in a

 verified complaint are only entitled to the same weight as statements contained in an affidavit.

 ACLU v. Grayson Cty., 591 F.3d 837, 844 n.2 (6th Cir. 2010) (“A verified complaint ‘carries the

 same weight as would an affidavit for the purposes of summary judgment.’” (quoting El Bey v.

 Roop, 530 F.3d 407, 414 (6th Cir. 2008))).

        The Court concludes that Greenup’s deposition testimony will likely be crucial to

 determining whether the search warrant she obtained was valid. If the warrant was invalid,

 Quartermouse could raise a material issue of fact that would influence the Court’s opinion on the

 motion for summary judgment because the validity of the warrant is crucial to the Court’s analysis



                                                   5
Case 3:19-cv-00264-DJH-RSE Document 28 Filed 08/25/20 Page 6 of 8 PageID #: 263




 of qualified immunity. Cf. FTC v. EMA Nationwide, Inc., 767 F.3d 611, 624 (6th Cir. 2014)

 (upholding determination that summary judgment was not premature because it was “not clear

 how additional evidence would have established a dispute of material fact on any of the issues in

 this case”); see also Wallin v. Norman, 317 F.3d 558, 563 (6th Cir. 2003) (overturning district

 court’s determination that summary judgment was premature on basis of qualified immunity

 because the district court failed to explain how more discovery would change the outcome). This

 is not a situation where a purely legal question is before the Court, and the Sixth Circuit has “made

 clear that where the issue of qualified immunity turns on contested issues of fact, its determination

 is not one for summary judgment.” Alspaugh v. McConnell, 643 F.3d 162, 168 (6th Cir. 2011)

 (quoting Adams v. Metiva, 31 F.3d 375, 387 (6th Cir. 1994)). The discovery Quartermouse seeks

 could raise a material issue of fact as to Defendants’ right to judgment as a matter of law, and for

 that reason, the second factor weighs strongly in favor of finding that the motion is premature.

        The third factor considers the length of the discovery period. Plott, 71 F.3d at 1196–97.

 Magistrate Judge Regina S. Edwards held a Rule 16 scheduling conference on June 27, 2019.

 (D.N. 11) Following the conference, Judge Edwards issued a scheduling order setting October 31,

 2019, as the deadline for amended pleadings or joinder of additional parties, and a December 31,

 2019 deadline for all discovery. (Id., PageID # 34–35) Defendants filed their motion for summary

 judgment on September 5, 2019, about seven weeks ahead of the deadline to amend pleadings.

 (D.N. 14) The period between the time Quartermouse filed his complaint and the motion for

 summary judgment spanned less than six months, and the criminal case discussed above was

 ongoing throughout the entire period. Because “what constitutes a reasonable length of time for

 the duration of discovery is so particular to the facts and circumstances of a given case,” Doe v.

 City of Memphis, 928 F.3d at 494,” there is no bright-line rule for the Court to follow. Considering



                                                  6
Case 3:19-cv-00264-DJH-RSE Document 28 Filed 08/25/20 Page 7 of 8 PageID #: 264




 that the Sixth Circuit has found that a discovery period of two years, along with certain extenuating

 factors, did not weigh against finding a motion for summary judgment premature, this factor is

 neutral. Id.; see also EMA Nationwide, Inc., 767 F.3d at 625 (holding that a five-month discovery

 period rendered the third Plott factor neutral because it provided “a sufficient amount of time for

 Defendants to conduct some discovery”).

        Next, the Court must consider whether Quartermouse was dilatory in his discovery efforts.

 Plott, 71 F.3d at 1196–97. Although Quartermouse could have been more aggressive with his

 requests for discovery, the Court notes that no discovery deadlines had passed when Defendants

 moved for summary judgment. (See D.N. 11) Nor had the criminal case been resolved, again

 necessitating a delay in the deposition of Quartermouse himself, as well as possibly Greenup. The

 Court is hesitant to label as dilatory conduct that did not run afoul of any of the Court’s orders or

 deadlines. See Doe v. City of Memphis, 928 F.3d at 492 (noting that nonmovant complied with

 court orders and participated in scheduling conferences). Quartermouse has not conducted any

 discovery in this case. (D.N. 21, PageID # 203); see White’s Landing Fisheries, 29 F.3d at 231–

 32 (“A grant of summary judgment is improper if the non-movant is given an insufficient

 opportunity for discovery.”); see also McKinley v. City of Mansfield, 404 F.3d 418, 443 (6th Cir.

 2005) (reversing district court’s grant of summary judgment because nonmovant did not receive

 “a reasonable opportunity to conduct further discovery”).

        Finally, based on the record, it appears that Quartermouse did not make any discovery

 requests prior to the motion for summary judgment. The fifth factor—whether Defendants were

 responsive to discovery requests—is thus inapplicable here. See Plott, 71 F.3d at 1196–97.




                                                  7
Case 3:19-cv-00264-DJH-RSE Document 28 Filed 08/25/20 Page 8 of 8 PageID #: 265




                                                 III.

          Considering all relevant Plott factors, the Court finds that considering Defendants’ motion

 for summary judgment would be premature at this stage in the litigation. Quartermouse complied

 with the requirements of Rule 56(d), and the affidavit from Quartermouse’s attorney details why

 Quartermouse could not adequately respond to the motion for summary judgment without an

 opportunity to conduct further discovery. Quartermouse did not violate any scheduling orders or

 discovery deadlines, and the result of the pending motion for summary judgment could be affected

 by the requested discovery. Accordingly, and the Court being otherwise sufficiently advised, it is

 hereby

          ORDERED as follows:

          (1)      Defendants’ Motion for Summary Judgment (D.N. 14) is DENIED without

 prejudice.

          (2)      Defendants are GRANTED leave to refile at the end of the supplementary

 discovery period.

          (3)      Consistent with the prior referral (D.N. 5), Magistrate Judge Regina S. Edwards

 may now establish revised deadlines for discovery and dispositive motions.

          August 25, 2020




                                                           David J. Hale, Judge
                                                        United States District Court




                                                  8
